        Case 1:20-cv-00402-LJV Document 27 Filed 04/27/20 Page 1 of 11




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK



 SHANE RAMSUNDAR, et al.,

              Petitioners,
                                                       20-CV-402
       v.                                              ORDER

 CHAD WOLF, Acting Secretary, U.S.
 Department of Homeland Security, et al.,

              Respondents.


 VERNON JONES, et al.,

              Petitioners,

       v.
                                                       20-CV-361
 CHAD WOLF, Acting Secretary, U.S.                     ORDER
 Department of Homeland Security, et al.,

              Respondents.


      Before this Court are the petitioners’ motions to convert certain temporary

restraining orders (TRO) into preliminary injunctions (PI). Jones v. Wolf, No. 20-CV-

361, Docket Item 88; Ramsundar v. Wolf, No. 20-CV-402, Docket Item 26. For the

reasons that follow, those motions are granted.
           Case 1:20-cv-00402-LJV Document 27 Filed 04/27/20 Page 2 of 11




                                     BACKGROUND


       The petitioners in these two actions are 23 civil immigration detainees 1 held in

the custody of the Department of Homeland Security, Immigration and Customs

Enforcement (“ICE”) at the Buffalo Federal Detention Facility in Batavia, New York

(“BFDF”). They have filed “Emergency Petition[s] for Writ[s] of Habeas Corpus

Pursuant to 28 U.S.C. § 2241 and Complaint[s] for Injunctive Relief.” Jones, Docket

Item 1; Ramsundar, Docket Item 1. They also filed motions for TROs. See Jones,

Docket Item 8; Ramsundar, Docket Item 2. In both cases, the petitioners alleged that

their continued civil detention in the wake of the COVID-19 pandemic violated their

substantive rights under the Due Process Clause of the Fifth Amendment to the United

States Constitution, and they sought their immediate release from ICE custody. Jones,

Docket Item 1 at 23-24; Ramsundar, Docket Item 1 at 20. According to the petitions,

each petitioner was “either over the age of fifty and/or [had] a serious underlying

medical condition, making [him or her] more vulnerable to complications arising from

COVID-19.” Jones, Docket Item 1 at 43; Ramsundar, Docket Item 1 at 4.

       On April 2, 2020, this Court found that holding vulnerable individuals, as defined

by the Centers for Disease Control and Prevention (“CDC”), in the then-current

conditions at BFDF during the COVID-19 epidemic violated their substantive Due

Process rights to reasonably safe conditions of confinement. Jones v. Wolf, No. 20-CV-

361, 2020 WL 1643857, at *14-27 (W.D.N.Y. Apr. 2, 2020). The Court ordered the


       1The Court previously dismissed as moot the petitions of Jones petitioners
Rahmee, Adelakun, and Nwankwo, and Ramsundar petitioner Cedeno-Larios, because
ICE had released them. See Jones, Docket Item 71 at 5-6; Ramsundar, Docket Item 12
at 5-6.

                                             2
        Case 1:20-cv-00402-LJV Document 27 Filed 04/27/20 Page 3 of 11




respondents to provide petitioners who met the CDC’s vulnerability criteria with a living

situation that facilitates “social distancing.” Id. at *31-32; see also Ramsundar, Docket

Item 4 at 2. If the respondents did so, the violation would be rectified and judicially-

ordered release would not be necessary. Jones, 2020 WL 1643857, at *14-15.

       The respondents’ medical expert, Captain Abelardo Montalvo, M.D., has

identified eleven of the twenty Jones petitioners (Adelakun, Blackman, Brathwaite,

Commissiong, Concepcion, Espinal-Polanco, Falodun, Forbes, Harsit, Lainez Mejia,

Nwankwo, Quintanilla-Mejia, and Sow) and two of the three Ramsundar petitioners

(Gomatee Ramdundar and Shane Ramsundar) as meeting the CDC criteria. See

Jones, Docket Item 45 at 4-5; Ramsundar, Docket Item 6-2 at 8. But he found that

Jones petitioners Donga, Jules, Bhuyan, Cherry, Narain, Salcedo, Thomas, and Wilson,

as well as Ramsundar petitioner Antonio Espinoza, do not meet these criteria. See

Jones, Docket Item 45 at 5-6; Ramsundar, Docket Item 6-2 at 8.

       As of April 9, 2020, nine of the thirteen vulnerable Jones petitioners (Blackman,

Commissiong, Harsit, Lainez Mejia, Brathwaite, Espinal-Polanco, Forbes, Quintanilla-

Mejia, and Sow) had been provided with their own cells; but two (Concepcion and

Falodun) remained in a communal-living situation under quarantine. Jones, Docket

Item 47 at 2-3, Docket Item 59 at 3. One of the two vulnerable Ramsundar petitioners

(Shane Ramsundar) had been provided his own cell; but one (Gomatee Ramsundar)

remained in a communal-living situation because BFDF had no individual cells for

female detainees. Ramsundar, Docket Item 6-3 at 23-4, Docket Item 10 at 5-7.

       On April 9, 2020, this Court ruled on the petitioners’ motions for TROs. Because

petitioners Donga, Jules, Bhuyan, Cherry, Narain, Salcedo, Thomas, and Wilson, as



                                             3
        Case 1:20-cv-00402-LJV Document 27 Filed 04/27/20 Page 4 of 11




well as Ramsundar petitioner Antonio Espinoza, did not meet the CDC criteria for

COVID-19 vulnerability, the Court found that the respondents were not acting with

deliberate indifference to their medical needs and consequently denied their motions.

See Jones, Docket Item 71 at 6; Ramsundar, Docket Item 12 at 6. It did not reach the

issue of deliberate indifference with respect to Jones petitioner Cherry and Ramsundar

petitioner Antonio Espinoza, as the respondents had provided both individuals with

individual cells, but the Court otherwise denied their motions for release. See Jones,

Docket Item 71 at 6-7; Ramsundar, Docket Item 12 at 6-7.

       The Court also found that because Jones petitioners Brathwaite, Blackman,

Commissiong, Concepcion, Espinal-Polanco, Falodun, Forbes, Harsit, Lainez Mejia,

Quintanilla-Mejia, and Sow, as well as Ramsundar petitioners Gomatee Ramsundar and

Shane Ramsundar, met the CDC vulnerability criteria, it would constitute a denial of

Due Process for the respondents not to facilitate certain “social distancing” measures

for these petitioners. See Docket Item 71 at 7-8; Ramsundar, Docket Item 12 at 7-8.

By providing Jones petitioners Brathwaite, Blackman, Commissiong, Espinal-Polanco,

Forbes, Harsit, Lainez Mejia, Quintanilla-Mejia, and Sow, as well as Ramsundar

petitioner Shane Ramsundar, with their own cells, among other accommodations,

however, the respondents sufficiently facilitated social distancing, and so the release of

those petitioners was not warranted. Id. The Court therefore granted those petitioners’

motions in part and temporarily enjoined the respondents from denying them specified




                                            4
          Case 1:20-cv-00402-LJV Document 27 Filed 04/27/20 Page 5 of 11




“social distancing” and protective measures. See Docket Item 71 at 11-12; Ramsundar,

Docket Item 12 at 11-12.

         But the respondents’ actions with respect to Jones petitioners Concepcion and

Falodun and Ramsundar petitioner Gomatee Ramsundar—all of whom remained in

communal-living situations—were insufficient. Jones, Docket Item 71 at 8-11;

Ramsundar, Docket Item 12 at 8-11. The Court therefore ordered the respondents “to

either provide Concepcion, Falodun, and Gomatee Ramsundar with their own individual

cells by 5:00 p.m. [on April 9, 2020,] or release them in consultation with their counsel.”

Jones, Docket Item 71 at 12; Ramsundar, Docket Item 12 at 12. The Court noted the

extraordinary nature of this remedy but found it necessary in light of the rapidly

devolving public health crisis. It cautioned, however, that “[b]ecause the Due Process

violation at issue [was] not permanent, the remedy ordered . . . similarly [would not be]

permanent.” Jones, Docket Item 71 at 9 n.3; Ramsundar, Docket Item 12 at 9 n.3.

“Any release ordered . . . [would] appl[y] for the fourteen days of this TRO. After that,

the Court [would] consider the appropriate length of time to enjoin the respondents from

re-detaining any released petitioners.” Id. The Court concluded by ordering the parties

to show cause on or before April 24, 2020, why the TRO should not be converted into a

preliminary injunction (“PI”). Jones, Docket Item 71 at 12; Ramsundar, Docket Item 12

at 12.

         On April 24, 2020, both sides responded to the show cause order. The

petitioners argued that the TRO should be converted into a PI with certain modifications.

See Jones, Docket Item 88; Ramsundar, Docket Item 26. They submitted affidavits and

declarations about current conditions at BFDF. See Jones, Docket Items 75-82, 85, 88-



                                             5
        Case 1:20-cv-00402-LJV Document 27 Filed 04/27/20 Page 6 of 11




1; Ramsundar, Docket Items 23 and 24. The respondents opposed conversion of the

TRO into a PI and argued that the TRO instead either should be lifted entirely or merely

extended 60 rays. See Jones, Docket Item 84; Ramsundar, Docket Item 22. The

parties also reported that the respondents have released Gomatee Ramsundar, see

Ramsundar, Docket Item 26, but placed Concepcion and Faladun in individual cells

within BFDF’s Special Housing Unit (“SHU”), see Jones, Docket Item 88 at 18.

       In light of the government’s opposition, this Court extended the TRO for an

additional seven days, until May 1, 2020, and took the parties’ submissions under

advisement. See Jones, Docket Item 86; Ramsundar, Docket Item 25.


                                      DISCUSSION


       Having considered the parties’ arguments, this Court converts the TRO into a PI.

See also Andino v. Fischer, 555 F. Supp. 2d 418, 419 (S.D.N.Y. 2008) (“[T]he standard

for an entry of a TRO is the same as for a preliminary injunction.”). With respect to the

non-vulnerable petitioners, the CDC’s guidance has not been amended to include any

of their medical conditions or to lower the age below 65. See People who are at higher

risk for severe illness, Ctrs. for Disease Control and Prevention (Apr. 23, 2020),

https://www.cdc.gov/coronavirus/2019-ncov/need-extra-precautions/people-at-higher-

risk.html?CDC_AA_refVal=https% 3A% 2F% 2Fwww.cdc.gov% 2Fcoronavirus%

2F2019-ncov% 2Fspecific-groups% 2Fhigh-risk-complications.html. And with respect to

the vulnerable petitioners, if anything, the measures previously ordered have become

even more critical. As of April 20, 2020, 46 of the 319 detainees confined at BFDF had

tested positive for COVID-19. See Jones, Docket Item 74 at 2; Ramsundar, Docket



                                            6
           Case 1:20-cv-00402-LJV Document 27 Filed 04/27/20 Page 7 of 11




Item 21 at 2. Most cases were found among detainees housed in one of the communal-

living situations this Court found inadequate to protect the vulnerable petitioners. Id.

       So the question now is the appropriate length of time to enjoin the respondents’

actions. This Court’s order in Jones identified the Due Process violation as deriving

from the fact that the social distancing “measure[s] that the government has forcibly—

under threat of civil penalties—imposed on all persons within its jurisdiction cannot, at

the same time, be forcibly denied to some portion of that population.” 2020 WL

1643857, at *12. This Court focused in particular on the fact that the Governor of New

York, Andrew Cuomo, had “taken a number of unprecedented steps,” including “closing

. . . all schools and universities, as well as nearly all businesses and places of public

accommodation, and . . . prohibit[ing] non-essential gatherings of any size through at

least April 15, 2020.” Id. at *11 (alteration in original) (citation and footnote omitted).

       The petitioners urge this Court to not use “us[e] any benchmark to lift the

preliminary injunction that would be based on the actions of a political official,” in light of

“the number of U.S. states rescinding or modifying emergency orders due to economic

priorities rather than adherence to the advice of public health experts.” See Jones,

Docket Item 88 at 29. They ask this Court, instead, to maintain the PI until 21 days after

both of the following milestones have been achieved: (1) the Secretary of Health and

Human Services 2 “lifts [his] declaration that COVID-19 is a public health emergency”

and (2) “all detainees at BFDF who have been infected are cleared as recovered by a

doctor.” Id. at 30. Alternatively, they suggest, the PI could be lifted when all detainees


       2The petitioners refer to the CDC but, in fact, the Secretary of Health and Human
Services is vested with the statutory authority to declare a public health emergency.
See 42 U.S.C. § 246d(a).

                                               7
         Case 1:20-cv-00402-LJV Document 27 Filed 04/27/20 Page 8 of 11




have received a COVID-19 vaccination approved by the Food and Drug Administration.

Id.

       Because the Due Process violation at issue stems from the government’s failure

to afford protections commensurate to those otherwise mandated by executive officials,

the remedy similarly must rest on that basis. Since this Court ordered the TRO,

Governor Cuomo has extended the emergency declaration and closure orders through

May 16, 2020. See N.Y. Exec. Order No. 202.18 (Apr. 16, 2020),

https://www.governor.ny.gov/sites/governor.ny.gov/files/atoms/files/EO_202.18.pdf.

The Governor has not committed to any specific action after that date, but he has

indicated that efforts to reopen daily life will be slow and progressive. See, e.g., Rich

McKay & Brendan O’Brien, More U.S. states make plans to reopen; California holds

firm, Reuters (Apr. 22, 2020), https://www.reuters.com/article/us-health-coronavirus-

usa/trump-says-states-reopening-safely-but-new-yorks-cuomo-warns-against-acting-

stupidly-idUSKCN2241XD. The United States Department of Health and Human

Services’ public health emergency declaration also remains in place. See Alex M. Azar

II, Secretary of Health and Human Svcs., Renewal of Determination That a Public

Health Emergency Exists, U.S. Dept. of Health & Human Svcs. (Apr. 21, 2020),

https://www.phe.gov/emergency/news/healthactions/phe/Pages/covid19-

21apr2020.aspx.

       The terms of the PI therefore shall extend, at a minimum, through May 16, 2020.

But the Court need not definitively resolve the appropriate parameters or time frame for

lifting the preliminary injunction at this point. A preliminary injunction is just that—an

initial measure taken before entry of a final order. That legal framework applies



                                              8
         Case 1:20-cv-00402-LJV Document 27 Filed 04/27/20 Page 9 of 11




regardless of whether the injury results from a persistent or temporary condition.

Accordingly, this Court will convert the TRO into a PI but also orders the parties to

propose, for each petitioner, the appropriate scope of the final habeas relief in this

matter under Thompson v. Choinski, 525 F.3d 205, 209 (2d Cir. 2008)—including the

appropriate length and terms of, and criteria for lifting, a final injunction. If in the

meantime the guidance of federal and state officials or the conditions at BFDF change

materially, either party may move this Court after May 16, 2020, to alter or lift the

preliminary injunction.


                                            ORDER


       In light of the above, IT IS HEREBY

       ORDERED that the motions for PIs of Jones petitioners Donga, Jules, Bhuyan,

Narain, Salcedo, Thomas, and Wilson are DENIED; and it is further

       ORDERED that the motions for PIs of Jones petitioner Cherry and Ramsundar

petitioner Antonio-Espinoza Ramsundar are DENIED to the extent they seek immediate

release and DENIED as moot to the extent they seek an order requiring the petitioners

to facilitate their taking alternative “social distancing” measures; and it is further

       ORDERED that the motions for PIs of Jones petitioners Blackman, Brathwaite,

Commissiong, Concepcion, Espinal-Polanco, Falodun, Forbes, Harsit, Lainez Mejia,

Quintanilla-Mejia, and Sow and Ramsundar petitioner Shane Ramsundar are

GRANTED IN PART and DENIED IN PART; and it is further

       ORDERED that the respondents are preliminarily enjoined from denying any of

the following “social distancing” and other protective measures to Jones petitioners

Blackman, Brathwaite, Commissiong, Espinal-Polanco, Forbes, Harsit, Lainez Mejia,

                                               9
        Case 1:20-cv-00402-LJV Document 27 Filed 04/27/20 Page 10 of 11




Quintanilla-Mejia, and Sow, and Ramsundar petitioner Shane Ramsundar: placement in

single-occupancy cells; accommodation to eat meals in those cells and to bathe and

shower in isolation; the provision, without charge, of sufficient shower disinfectant,

masks, and ample soap; and the requirement that all BFDF staff and officers wear

masks whenever interacting with these petitioners; and it is further

       ORDERED that the motion for a PI of Ramsundar petitioner Gomatee

Ramsundar is CONDITIONALLY GRANTED; the respondents are preliminarily enjoined

from detaining this petitioner for civil immigration purposes unless the respondents can

provide her with the “social distancing” measures detailed above; and it is further

       ORDERED that at any time after May 16, 2020, either party may move to lift the

preliminary injunction based on new developments and evidence; and it is further

       ORDERED that the respondents shall provide this Court with a status update

within 48 hours, and every 7 days thereafter, that details: (1) the conditions of

confinement for each vulnerable petitioner (cell occupancy, meal and bathing

accommodations, soap and mask provision, and officer and staff mask use); (2) the

total number of infected and hospitalized BFDF detainees, including any who

subsequently were transferred out of BFDF; (3) the total number of infected BFDF ICE

officers and non-government staff members; and (4) for each unit, the total number of

infected detainees, officers, and staff (disaggregated) who have lived or worked in that

unit in the past 14 days; and it is further




                                              10
          Case 1:20-cv-00402-LJV Document 27 Filed 04/27/20 Page 11 of 11




         ORDERED that within 30 days of the date of this order, the petitioners shall file

and serve a memorandum of law addressing, for each petitioner, the appropriate scope

of the final habeas relief in this matter; the respondents shall have 7 days to respond;

and the petitioners shall have 3 days to reply; the Court will schedule oral argument at a

later time if necessary.



         SO ORDERED.

Dated:         April 27, 2020
               Buffalo, New York



                                                /s/ Hon. Lawrence J. Vilardo
                                               LAWRENCE J. VILARDO
                                               UNITED STATES DISTRICT JUDGE




                                              11
